859 F.2d 151Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oscar FRYE, III, Defendant-Appellant.
No. 88-7679.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1988.Decided Sept. 14, 1988.

Oscar Frye, III, appellant pro se.
Dwane Lamont Tinsley, Assistant U.S. Attorney, for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Several months after Oscar Frye, III was sentenced, the district court entered an order imposing several additional special conditions on Frye's term of supervised release.  As the district court has vacated this order, we deny leave to proceed in forma pauperis and dismiss Frye's appeal as moot.1   We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.



1
 The district court vacated its order after the notice of appeal was filed but before the appeal was docketed in this Court.  In these circumstances, we hold that the district court had the authority to vacate its order even after the notice of appeal was filed.   See Williams v. McKenzie, 576 F.2d 566, 570 (4th Cir.1978)